DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Application filed April 12, 2020.  Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0190941).
Re-claim 1, Lee teaches (Figs 5,2-3; paragraphs 33-94) a display panel, comprising: an anode layer 140; a functional layer 156 disposed at a surface of a side of the anode layer; a cathode layer 160 (Figs 5,3) disposed at a surface of a side of the functional layer away from the anode layer; and a packaging layer (para 33 for, where packaging layer formed by encapsulation of the display) disposed at a surface of a side of the cathode layer away from the functional layer; wherein the functional layer comprises: a hole transport layer 152 (Fig 3,5; para 65-84) disposed at the surface of the side of the anode layer; a light-emitting layer 156 disposed at a surface of a side of the hole transport layer away from the anode layer; a reflective layer 154b (Figs 3,5; para 82 and paragraphs 83,93 for reflective by the insulation layer 154b) disposed at a surface of a side of the light-emitting layer away from the hole transport layer; and an electron transport layer 158 (Figs 5,3, para 74-75) disposed at a surface of a side of the reflective layer away from the light-emitting layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (2018/0190941) taken with Kurata (2013/0146861) and Hamada (2018/0358417).
Lee teaches (Figs 5,2-3; paragraphs 33-94) the display panel, as applied above to claim 1   above, and fully repeated herein; Re-claim 2-3, wherein the light-emitting layer a first light-emitting layer disposed at the surface of the side of the hole transport layer away from the anode layer.
Re-claims 2-3: as described previously, Lee already teaches the light emitting layer 156 disposed at the surface of the side of the hole transport layer 152 away from the anode layer 140, but lacks having, Re-claim 2, the light emitting layer comprising the first light emitting layer, a second light emitting layer and a third light emitting layer, and Re-claim 3, wherein a thickness of the first light-emitting layer is less than a thickness of the second light-emitting layer, and the thickness of the second light-emitting layer is less than a thickness of the third light-emitting layer. 
However, Kurata teaches (at Fig 1; para 67-77),  Re-claim 2, wherein the light-emitting layer comprises a first light-emitting layer 6b disposed at the surface of the side of the hole transport layer away from the anode layer 2; a second light-emitting layer 6g disposed at the surface of the side of the hole transport layer 5 away from the anode layer 2; and a third light-emitting layer 6r disposed at the surface of the side of the hole transport layer 5 away from the anode layer 2 (Fig 1, para 68-70); and Re-claim 3, wherein a thickness of the first light-emitting 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display panel  of Lee by employing the light emitting layer comprising the first light emitting layer, a second light emitting layer and a third light emitting layer; and wherein a thickness of the first light-emitting layer is less than a thickness of the second light-emitting layer, and the thickness of the second light-emitting layer is less than a thickness of the third light-emitting layer, as taught by Kurata.  This is because of the desirability to increase light-extraction efficiency of each of colors of the display panel.   


 Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822